Citation Nr: 1737933	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of cerebrovascular accident with a history of right-sided weakness (CVA residuals).

2.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia with a history of arthritis, residuals of right knee injury (right knee injury).


REPRESENTATION

Appellant represented by:	Tod M. Leaven, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to November 1988 in the United States Air Force, and from March 1990 to June 1992 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the benefits currently sought on appeal.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of hearing is of record.  

In August 2016, the Board remanded these matters for additional development.  The claim has since been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's service-connected CVA residuals remain unchanged.

2.  For the period on appeal, the Veteran's service-connected right knee injury, remain unchanged.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected CVA residuals are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513-8008 (2016).

2.  The criteria for a rating in excess of 10 percent for the service-connected right knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Disability ratings are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

When rating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

I.  Increased Rating for CVA Residuals

The Veteran is seeking a higher rating for his service-connected CVA residuals.  Currently, the Veteran's CVA residuals is assigned a 10 percent disability rating, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513-8008.  

For Diagnostic Code 8513-8008, hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The first hyphenated code may be read to indicate paralysis, and it is rated as if a residual from a stroke under Diagnostic Code 8008.

Under Diagnostic Code 8513, a 20 percent rating is assigned for mild incomplete paralysis.  A 30 percent rating is warranted for moderate incomplete paralysis of the minor extremity, and a 40 percent rating is contemplated for moderate incomplete paralysis of the major extremity.  Severe incomplete paralysis warrants a 60 percent for the minor extremity and a 70 percent rating for the major extremity.  Complete paralysis warrants an 80 percent rating for the minor extremity and a 90 percent rating for the major extremity.
Under Diagnostic Code 8008, a thrombosis involving the blood vessels of the brain warrants a 100 percent rating for a period of six months.  Thereafter, the rating will be based on associated residual disability, with a minimum rating of 10 percent.  The minimum rating for residuals does not apply if there are no ascertainable residuals.  38 C.F.R. § 4.124a, Diagnostic Code 8008 (with NOTE that explains the requirements for the minimum rating for residuals under Diagnostic Codes 8000-8025).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

In June 2011, the Veteran was afforded a VA examination.  After a review of the record and following a thorough examination of the Veteran, the VA examiner noted the Veteran used a cane to assist with walking.  Additionally the Veteran stated to the VA examiner that he did not have a history of: headaches; dizziness; weakness; paralysis; dysesthesias; paresthesias; rigidity; seizures; vision problems; decreased sense of sense of smell or taste; speech problems; or balance or coordination problems.  However, the Veteran stated to the VA examiner that he had a history of numbness in his upper and lower extremities, and that he had a history of cognitive impairment due to short term memory loss.  The Veteran also reported suffering from occasional fatigue, but not suffering from fevers, mobility problems, insomnia, or tinnitus.  The VA examiner described the Veteran's reflex examination as normal; and his sensory examination revealed his upper right Brachial nerve was decreased at the dorsum forearm and arm, with light touch, and his right lower Peroneal nerve was decreased at the dorsum and lateral thigh.  The VA examiner also opined there was paresis in the Veteran's right upper and lower extremities.  The VA examiner did not see any abnormal muscle tone, atrophy, gait abnormality, imbalance, tremors, and evidence of fasciculation, speech impairment, or loss of senses.  The VA examiner diagnosed the Veteran with CVA with residual memory problems and right extremity paresis; transient ischemic attack.

VA treatment records show complaints of right side weakness due to CVA residuals, and a medication prescription to prevent future strokes.  A February 2014 emergency room record shows a nursing observation that the Veteran had slurring of words and some difficulty finding correct wording due to CVA residuals.  A January 2015 inpatient admission evaluation stated no neurological CVA residual deficit.  

In June 2016, the Veteran's sister, L.K., submitted a lay statement describing the Veteran's right-sided weakness due to CVA residuals.  She stated that prior to the Veteran's stroke, he had "amazing physical strength," his "grip was like a vise," and in one occasion when she was injured, he had picked her up with his right arm and carried her.  After his stroke, she wrote that he can no longer open jars, cannot lift things as he once did, and that the Veteran was always tired, and he complained about numbness and weakness.  She concluded that his strength has been gone for such a long while; she is unsure whether it would ever come back. 

At a June 2016 hearing, the Veteran testified that his right upper body would randomly go "dead" and once this occurred, he would be unable to use or lift his arm.  He stated that when his arm was rendered useless, he also suffered from constant numbness, weakness, dull pain in his right shoulder joint, and tingling from his shoulder to fingers.  He testified that moving his right arm up and down like a chicken wing was painful and he could not do that motion as he used to.  Also, he stated his right elbow joints, bicep, and triceps were all weaker, and his grip strength was also weaker.  Functionally, his weakness prevented him from holding or opening items although the Veteran is right side dominant, and his right side was easily fatigable, thus forcing him to utilize his left arm/hand more often.  Additionally, he testified that his right side weakness affected his sleeping because he could not lie for more than 15 to 30 minutes on his right side without being in pain.  The Veteran reported that his sciatic nerve would begin to hurt, and pain would shoot down his right leg.  He stated that standing and sitting was difficult, sometimes painful depending on the length of time, but walking was the worst activity because he could not walk long distances.  He also stated that he has sharp pain in the lower part of his right leg for around two minutes, repeatedly throughout the night.  The Veteran stated that his feet were constantly numb and he could not feel anything, thus forcing him to wear shoes around the house to prevent any wounds on the bottom of his feet in the event that he dropped something.  He testified that he had considerably less strength in his right leg since his stroke, and he cannot kick behind himself or bend his leg less than 90 degrees, due to the pain in his hip muscles.  He stated he could not extend and hold his leg up without his right leg beginning to shake, and the act of flexing and pointing his toes hurt his ankles.  He was also incapable of standing on his toes without falling as his balance was greatly affected.  He testified that he could not turn his foot around sideways without pain.  Functionally, his lower extremity weakness affected his ability to stand and urinate, as well as his sexual function.  The Veteran opined that his right side weakness has worsened since his VA examination in June 2011.  

In March 2017, the Veteran was afforded another VA examination.  After a review of the record and following a thorough examination of the Veteran, the VA examiner noted he had less than normal strength in his right upper and lower extremities after testing his elbow flexion, elbow extension, wrist flexion, wrist extension, grip, pinch, knee extension, ankle plantar flexion, and ankle dorsiflexion.  She stated that his reflexes were normal in both extremities.  He also exhibited mild swallowing difficulties.  The VA examiner reported he had mild muscle weakness in his right upper and lower extremities.  The Veteran reported to the VA examiner that he used a walker and braces constantly for stability, and occasionally used a wheelchair when his knees gave out.  She observed that he used a walker but did not put pressure on it and his gait was normal.  The VA examiner opined that for the VA established diagnosis of CVA residuals with history of right-sided weakness, there was no change in diagnosis as his condition was still active.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's CVA residuals has more nearly approximated to a 10 percent rating for the period on appeal.

As noted above, a 20 percent rating under Diagnostic Code 8513 is assigned for mild incomplete paralysis, and a 100 percent rating under Diagnostic Code 8008 is warranted for thrombosis of the brain.  

In this case, the Veteran's VAMC records, June 2011 VA examination, and March 2017 VA examination, do not show mild incomplete paralysis or thrombosis of the brain.  Additionally the Veteran denied suffering from paralysis in his statements to the June 2011 VA examiner, nor did that VA examiner report any other symptoms that could potentially be associated with paralysis, including abnormal muscle tone or atrophy, gait abnormality, imbalance, or loss of senses.  The June 2011 VA examiner went on further to state that the Veteran had normal reflex reactions, and diagnosed him with weakness in his upper right extremity.  Furthermore, the March 2017 VA examiner did not note any paralysis, and also observed that he had mild muscle weakness in his right upper and lower extremities.  She stated that the Veteran used a walker for stability, but he did not put pressure on it and his gait was normal, during her examination.  Hearing testimony and L.K.'s lay statement did not state that the Veteran suffered from any paralysis; rather both discussed that he gets easily fatigued on his right side, and that he had difficulty walking, standing, or sitting for long periods of time.  Medical evidence stated that the Veteran did not suffer from thrombosis of the brain during the course of this appeal.  As such, the Board finds that the Veteran's symptomatology, relating to his CVA residuals, has adequately been contemplated by a 10 percent rating currently assigned.  

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

Finally, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for CVA residuals.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



II.  Increased Rating for Right Knee Disability

The Veteran is seeking a higher rating for his service-connected right knee disability.  Currently, the Veteran's right knee disability is assigned a 10 percent disability rating, pursuant to 38 C.F.R. § 4.59, Diagnostic Code 5010.  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 
25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2). 

The Diagnostic Codes that rate on the basis of limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to five degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. Id.  

In June 2011, the Veteran was afforded a VA examination.  He reported that he suffered pain, stiffness, swelling, and tenderness in his right knee.  After a review of the record and following a thorough examination of the Veteran, the VA examiner stated the Veteran's gait was antalgic, and there was no evidence of abnormal weight bearing.  The VA examiner reported there was a bony joint enlargement of the right knee; no crepitus, instability, or patellar/meniscus abnormality.  Additionally, there was no evidence of joint ankylosis, and the knee was stable upon testing.  There was objective evidence of pain on active motion.  His flexion was zero to 130 degrees, and his extension was normal at zero degrees.  The VA examiner continued the diagnosis of chondromalacia, but noted there was no evidence of a prior diagnosis of osteoarthritis.

VA treatment records show consistent complains of right knee pain and instability.  
In the Veteran's Asheville VA Medical Center ("VAMC") records, it is noted the Veteran requested a right knee brace for knee stability in May 2013.  Records from October 2014 show a diagnosis of degenerative joint disease of his knee, and receiving a left knee brace after complaints of his left knee "[giving] out."

In June 2016, L.K.'s lay statement also referenced the Veteran's right knee injury.  She wrote that since his stroke, he complained about his right knee pain.

At a June 2016 hearing, the Veteran testified that his knee is in constant pain.  His right knee injury especially affected him when he walked or stood for a long time, laid down at night, laid down on his right side; and he described the pain in his knee as "grinding."  The pain was on the sides of his knee as well as under the kneecap.  To alleviate the pain, he stated that he turned over, straightened the knee, and relaxed it. 

In March 2017, the Veteran was afforded another VA examination.  He reported that his right knee disability "affects everything," including the act of getting up, walking, and having to sit while taking a shower.  The VA examiner reported normal range of motion measurements and no pain noted on the exam, with zero to 140 degree flexion and extension.  She also stated there was objective evidence of crepitus.  The VA examiner noted the Veteran was able to perform repetitive-use testing with at least three repetitions, and that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing his function loss with repetitive use over time.  The Veteran also exhibited limitations in his functional ability due to pain, weakness, fatigability, or incoordination.  Additionally, the VA examiner noted a reduction in muscle strength of his right knee, and rated flexion and extension strength as a four out of five, due to a stroke that resulted in right-sided weakness.  The Veteran did not exhibit ankyloses or any joint instability.  He reported wearing a brace on both knees for stability, and using a walker constantly for further stability due to bilateral knee and stroke issues.  He occasionally used a wheelchair for some instances when his knees "gave out."  The VA examiner noted that if the Veteran was employed, his limitation in climbing would affect his performance.  Finally, the VA examiner opined that, as chondromalacia is usually not seen on an x-ray, it was still a valid diagnosis; and as the knee pain began after injury, the "residuals after injury" was also still a valid diagnosis.  However, upon review of the x-ray taken during the examination, there was no evidence of osteoarthritis so that was no longer a valid diagnosis. 

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's right knee injury has more nearly approximated to a 10 percent rating for the period on appeal.

As noted above, a 20 percent rating under Diagnostic Code 5010 (via Diagnostic Codes 5260 and 5261) contemplates limitation of flexion of the leg to 30 degrees or limitation of extension of the leg to 15 degrees.

In this case, the Veteran was not found to have limitation of flexion of the leg to 30 degrees or limitation of extension of the leg to 15 degrees.  In both the June 2011 and March 2017 VA examinations, the Veteran did not demonstrate leg flexion limited to 30 degrees or leg extension limited to 15 degrees.  See June 2011 and March 2016 VA examination reports.  Furthermore, there is no evidence that both limitation of flexion and limitation of extension, even when taking into consideration any additional functional loss due to flare-ups, are compensable, such that separate 10 percent ratings would be warranted.  VA General Counsel has provided that separate ratings under 38 C.F.R. § 4.71a , DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (September 2004). 

Other VA treatment records are silent on flexion and extension limitations, and only reference the Veteran's constant right knee pain.  Additionally, the Veteran testified during his hearing that he could bend his knee to a 90 degree angle.  See June 2016 Hearing Transcript, page 25.  As such, the Board finds that the Veteran's symptomatology, relating to his right knee injury, has adequately been contemplated by a 10 percent rating currently assigned.  

The Board has considered whether any other diagnostic codes would warrant a higher evaluation than presently assigned.  Further separate ratings are not warranted because the June 2011 and March 2017 VA examiners cumulatively found that the Veteran does not have right knee ankylosis; dislocated semilunar cartilage; higher compensable limitation of flexion or extension of the leg, with consideration of pain and the aforementioned DeLuca factors; impairment of the tibia and fibula; or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262, 5263.

Furthermore, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion or conclusion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided two VA examinations in connection with the claim on appeal, the first in June 2011 and the second in March 2017, both of which included range of motion testing.  Recently, the United States Court of Appeals for Veterans Claims (the Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  The Court's findings in Correia were predicated on the observation that in that case, it "seemed obvious that VA has determined that range of motion testing is necessary in cases of joint disabilities."  Id.

Applying Correia to this case, the Board notes that although the June 2011 VA examination report does not include active and passive range of motion testing, a review of the March 2017 VA examination report reveals that despite that VA examiner specifically noting that there was no evidence of painful motion, findings as to passive and active range of motion were included, and lack of pain on weight-bearing was documented.  Accordingly, as Correia and 38 C.F.R. § 4.59 only apply to musculoskeletal claims where painful motion is observed; the March 2017 VA examination is Correia compliant.  Additionally, it is also adequate for rating purposes because it was based on a review of the claims file, included an in-person examination, included the results of objective medical testing, and took into account the Veteran's description of his symptoms and his underlying medical history. 

Furthermore, although the Board finds that the June 2011 VA examination is not adequate for adjudicatory purposes; the Board also finds that remand for an additional VA examination addressing the Veteran's painful motion earlier in the appeal period would not avail him of a higher rating for his low back condition.  There is no evidence that even if remand for retrospective Correia compliance were possible, such examination would result in a higher rating of 10 percent, as discussed above.  As such, remand of this claim for retrospective compliance with Correia is not necessary because there is affirmative evidence that such compliance is not possible to measure the Veteran's previous painful motion, the March 2017 VA examination is adequate for rating purposes, and the Veteran is not prejudiced by the June 2011 VA examination's lack of Correia compliance.

Finally, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for a right leg injury.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for CVA residuals is denied.

A rating in excess of 10 percent for a right knee injury is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


